

116 HR 1746 IH: To direct the President to establish a unified United States Space Command.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1746IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Waltz introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the President to establish a unified United States Space Command.
	
		1.Unified United States Space Command
 (a)EstablishmentPursuant to section 161 of title 10, United States Code, the President shall establish a unified combatant command to be known as the United States Space Command.
 (b)Conforming repealSection 169 of title 10, United States Code, is repealed. (c)Conforming amendmentSection 2273a(d)(3) of title 10, United States Code, is amended by striking The Commander of the United States Strategic Command, acting through the United States Space Command, and inserting The Commander of the United States Space Command.
			